         Case 3:16-cv-00236-WHO Document 863 Filed 10/01/19 Page 1 of 5



 1   STEVEN L. MAYER (No. 62030)                   BETH H. PARKER (No. 104773)
     SHARON D. MAYO (No. 150469)                   PLANNED PARENTHOOD NORTHERN
 2   JEREMY T, KAMRAS (No. 237377)                 CALIFORNIA
     ARNOLD & PORTER KAYE SCHOLER LLP              2185 Pacheco Street
 3   Three Embarcadero Center, 10th Floor          Concord, California 94520
     San Francisco, California 94111-4024          Telephone:    (415) 531-1791
 4   Telephone:    (415) 471-3100                  Email: beth.parker@ppnorcal.org
     Facsimile:    (415) 471-3400
 5   Email: steven.mayer@aporter.com               HELENE T. KRASNOFF
              sharon.mayo@aporter.com              (admitted pro hac vice)
 6                                                 PLANNED PARENTHOOD FEDERATION
     DIANA STERK (admitted pro hac vice)           OF AMERICA
 7   ARNOLD & PORTER KAYE SCHOLER LLP              1110 Vermont Avenue, NW, Suite 300
     250 West 55th Street                          Washington, DC 20005-6300
 8   New York, NY 10019-9710                       Telephone:     (202) 973-4800
     Telephone:    (212) 836-8000                  Email: helene.krasnoff@ppfa.org
 9   Email: diana.sterk@arnoldporter.com
                                                   AMY L. BOMSE (No. 218669)
10   RHONDA R. TROTTER (No. 169241)                ROGERS JOSEPH O’DONNELL
     OSCAR RAMALLO (No. 241487)                    311 California St., 10th Floor
11   ARNOLD & PORTER KAYE SCHOLER LLP              San Francisco, California 94104
     777 S. Figueroa Street, 44th Floor            Telephone: (415) 956-2828
12   Los Angeles, California 90017                 Email: ABomse@rjo.com
     Telephone:     (213) 243-4000
13   Email: rhonda.trotter@arnoldporter.com
             oscar.ramallo@arnoldporter.com
14
     Attorneys for Plaintiffs
15

16

17                                UNITED STATES DISTRICT COURT

18                               NORTHERN DISTRICT OF CALIFORNIA

19                                   SAN FRANCISCO DIVISION

20

21   PLANNED PARENTHOOD FEDERATION OF                      Case No. 3:16-cv-00236-WHO
     AMERICA, INC.; PLANNED PARENTHOOD:
22   SHASTA-DIABLO, INC., ET AL.
                                                           PLAINTIFFS’ OBJECTIONS TO
23                 Plaintiffs,                             DEFENDANTS’
           v.                                              DEMONSTRATIVES FOR
24                                                         OPENING STATEMENTS
     CENTER FOR MEDICAL PROGRESS, ET AL.,
25                                                         Judge: Hon. William H. Orrick, III
                   Defendants.
26                                                         Trial Date: October 2, 2019
27

28


             PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ DEMONSTRATIVES FOR OPENING STATEMENTS
          Case 3:16-cv-00236-WHO Document 863 Filed 10/01/19 Page 2 of 5



 1          Pursuant to the Court’s Order, Dkt. 721, Plaintiffs Planned Parenthood Federation of

 2   America, Inc.; Planned Parenthood: Shasta-Diablo, Inc. dba Planned Parenthood Northern

 3   California; Planned Parenthood Mar Monte, Inc.; Planned Parenthood of the Pacific Southwest;

 4   Planned Parenthood Los Angeles; Planned Parenthood/Orange and San Bernardino Counties, Inc.;

 5   Planned Parenthood California Central Coast; Planned Parenthood Pasadena and San Gabriel

 6   Valley, Inc.; Planned Parenthood of the Rocky Mountains; Planned Parenthood Gulf Coast; and

 7   Planned Parenthood Center for Choice (“Plaintiffs”) respectfully submit to the Court Plaintiffs’

 8   objections to the demonstratives for opening statements provided by Defendants to Plaintiffs on

 9   October 2, 2019.

10          Defendants sent Plaintiffs another set of demonstratives on October 2, 2019 that included

11   some new information and language. Although Plaintiffs informed Defendants of the below issues

12   in the late evening on October 1, 2019 as it took time to go through the new slides, Defendants did

13   not respond by midnight. Therefore, some of the below issues may be mooted if Defendants will

14   agree to make the changes. Below are Plaintiffs’ outstanding objections to Defendants’

15   demonstratives. For ease of reference, Plaintiffs are inserting the slide images below.

16
                 A.      Slide on Fraudulent Misrepresentation
17

18

19

20

21

22

23

24

25

26
            Defendants indicated that they “thought that the judge just excluded the marked up versions,
27
     and not the unmarked version,” so they may still want to use it. Plaintiffs object to use of this slide,
28
                                                       -1-
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ DEMONSTRATIVES FOR OPENING STATEMENTS
          Case 3:16-cv-00236-WHO Document 863 Filed 10/01/19 Page 3 of 5



 1   and believe that the Court has excluded it. Defendants suggested as a potential alternative that they

 2   may “tak[e] out the specific elements and the fraudulent misrepresentation claim, keeping the

 3   puzzle piece, and just stating generically, element 1, element 2… etc.” Plaintiffs responded that if

 4   Defendants “plan to remove all elements and just keep the puzzle icon, we do not have objections to

 5   the slide itself,” but expressed concern that Defendants’ proposed approach still sounded

 6   problematic and may force objections during opening statement.

 7
                 B.      New Literature
 8
            In the slide on literature, Defendants amended it to include a listing for “NIH-funded fetal
 9
     tissue studies.” Defendants did not mention NIH in their depositions or in the interrogatory
10
     response on this topic. Plaintiffs do not know what studies they intend to refer to with this slide,
11
     and as with other late-disclosed evidence, request the Court exclude it.
12

13

14

15

16

17

18

19

20

21

22

23

24
                 C.      Incorrect Plaintiffs and Defendants
25
            Defendants’ slides listing plaintiffs and defendants for different claims contain several
26
     errors. They only show PPFA as having a fraudulent representation claim. PPPSGV and PPGC
27

28

                                                       -2-
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ DEMONSTRATIVES FOR OPENING STATEMENTS
          Case 3:16-cv-00236-WHO Document 863 Filed 10/01/19 Page 4 of 5



 1   also have fraudulent representation claims. They omit Merritt as a defendant for the 2015 breach of

 2   NAF agreements.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
                 D.     Lopez and Merritt as Contractors of BioMax
14
            Defendants include the below slide, which lists Adrian Lopez and Sandra Merrit as
15
     “contractors” of BioMax. Both signed contract agreements with Center for Medical Progress, not
16
     BioMax. There is no evidence that either received paychecks from or signed contractor agreements
17
     with BioMax. Therefore, the below slide is argumentative, incorrect and prejudicial.
18

19

20

21

22

23

24

25

26

27

28

                                                     -3-
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ DEMONSTRATIVES FOR OPENING STATEMENTS
          Case 3:16-cv-00236-WHO Document 863 Filed 10/01/19 Page 5 of 5



 1

 2   Dated: October 1, 2019                Respectfully submitted,

 3                                         ARNOLD & PORTER KAYE SCHOLER LLP
 4
                                           ROGERS JOSEPH O’DONNELL
 5

 6                                         By: /s/ Sharon Mayo
                                               SHARON MAYO
 7
                                                Attorneys for Plaintiffs
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 -4-
             PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ DEMONSTRATIVES FOR OPENING STATEMENTS
